Citation Nr: 0821433	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-32 611	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.  




ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1960 to December 1962. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in May 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In November 2006, the claim was remanded in order to obtain 
the records of the Social Security Administration.  In August 
2007, the Board remanded the claim for further evidentiary 
development and to adjudicate the claim of secondary service 
connection for depressive disorder.  

The claim for a total disability rating for compensation 
based on individual unemployability is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  


REMAND

In the remand of August 2007, the Board directed that the 
claim of secondary service connection for depressive disorder 
be adjudicated because it was inextricably intertwined with 
the claim for a total disability rating.  The Board also 
directed that VA examinations be scheduled to evaluate the 
veteran's service-connected disabilities.  Neither of which 
has been done.  

In December 2007, VA received a statement from the veteran, 
dated in February 2004, in which he raised the claims of 
secondary service connection for heart disease and diabetes 
mellitus. 



Accordingly, the case is REMANDED for the following action:

1. Inasmuch as the claims of secondary 
service connection for heart disease and 
diabetes mellitus are deemed 
"inextricably intertwined" with the claim 
for a total disability rating, 
adjudicative the claims and provide the 
veteran and representative notice of the 
determinations and the right to appeal.  

2. Schedule the veteran for a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that depressive disorder was caused or 
aggravated by the service-connected low 
back disability. The claims folder must 
be made available to the examiner for 
review. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as it is to find against 
causation.

Also the term "aggravation" means a 
permanent increase in severity, that is, 
a worsening of the underlying condition 
not due to the natural progress of the 
disorder as contrasted to a worsening of 
symptoms.





3. Schedule the veteran for VA 
examinations to determine the level of 
impairment due to otitis media and the 
residuals of a laminectomy, L4-S1, with 
degenerative changes.  The examiners are 
asked to assess the impact of the service-
connected disabilities on the veteran's 
ability to work.  The claims folder should 
be made available to the examiners for 
review. 

4. After the above development has been 
completed, if any benefit sought remains 
denied and for which the appeal has been 
perfected, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

